Citation Nr: 0016613	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  00-08 888	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past due 
benefits stemming from a February 15, 2000, rating decision 
granting a total rating based on individual unemployability 
due to service connected disabilities. 


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION


This matter relating to attorney fees arises from a February 
15, 2000, rating decision of the Department of Veterans 
Affairs (VA) regional office (RO) which resulted in the award 
of past-due benefits to the veteran.

By letter dated April 7, 2000, the RO notified the veteran 
and the attorney of the payment of past-due benefits and the 
referral of the file to the Board of Veterans' Appeals 
(Board) for a decision concerning the attorney's eligibility 
for payment of a fee for his service from the 20 percent of 
past-due withheld by the RO.  They were given 30 days within 
which to submit evidence or argument to the Board concerning 
the payment of attorney fees.  On April 21, 2000, the 
veteran's attorney submitted written argument to the Board.  
No response has been received from the veteran.


FINDINGS OF FACT

1.  The Board has not promulgated a final decision on the 
issue of entitlement to total rating based on individual 
unemployability due to service connected disabilities, nor 
was a claim for that benefit raised prior to November 1999.

2.  Past-due benefits were awarded to the veteran on the 
basis of a February 15, 2000, rating decision that granted a 
total rating based on individual unemployability due to 
service connected disabilities, effective April 29, 1997.


CONCLUSION OF LAW

The criteria under which a valid fee agreement may be 
executed between the veteran and his attorney as to 
representation before VA and the Board concerning the issue 
of entitlement to a total rating based on individual 
unemployability due to service connected disabilities have 
not been met.  38 U.S.C.A. § 5904(c) (West 1991 & Supp. 
1999); 38 C.F.R. § 20.609(c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The applicable statute and regulations stipulate three 
criteria that must be met before an attorney or agent may 
charge claimants or appellants for their services before VA 
concerning claims for VA benefits.  38 U.S.C.A. § 5904(c) 
(West Supp. 1999); 38 C.F.R. § 20.609(c) (1999).  These 
criteria are:  1) promulgation by the Board of a final 
decision with respect to the issue or issues involved; 2) the 
notice of disagreement which preceded the Board decision with 
respect to the issue or issues involved was received by the 
RO on or after November 18, 1988; and 3) the attorney or 
agent must have been retained not later than one year 
following the date that the Board decision with respect to 
the issue or issues involved was promulgated.

In November 1997, the Board issued a decision that denied the 
veteran's claim that there was clear and unmistakable error 
(CUE) in an August 1961 rating decision that had reduced the 
rating for the veteran's service-connected psychoneurotic 
disorder from 30 percent to 10 percent, and further, denied 
the veteran's claim for service connection for post-traumatic 
osteoarthritis of the lumbar spine on the basis that the 
claim was not well grounded.  

In February 1998, the veteran and attorney, entered a fee 
agreement which provided that the veteran agreed to pay a fee 
of 20 percent of any past-due benefits awarded on the basis 
of the veteran's claims for service-connected benefits, such 
fee to be paid directly by VA to the attorney.

In March 1999, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision that affirmed the 
Board's February 1998 decision that had denied the CUE claim, 
but found that the claim of entitlement to service connection 
for post-traumatic arthritis of the lumbar spine was well-
grounded, and remanded that issue to the Board.  

In a September 1999 decision, the Board granted the veteran's 
claim of entitlement to service connection for post-traumatic 
arthritis of the lumbar spine.   

In October 1999, the RO issued a rating decision that 
effectuated the grant of service connection for post-
traumatic arthritis of the lumbar spine, assigning a 
10 percent disability evaluation, effective from August 10, 
1993.  In the same decision, the RO also increased the 
evaluation of the veteran's service-connected post-traumatic 
stress disorder from a 30 percent disability rating to a 50 
percent rating, effective from April 29, 1997.  The combined 
evaluations resulting from this rating decision were a 70 
percent rating, effective from May 21, 1992, and an 80 
percent rating, effective from April 29, 1997.  (Note:  The 
combined evaluation of 70 percent, effective from May 21, 
1992, was first assigned in a September 1992 rating decision 
that had granted a 30 percent disability evaluation for 
service-connected frozen feet.)  

In November 1999, the RO provided to the veteran notice of 
the October 1999 rating decision.  In that notice letter, the 
RO disclosed that the veteran may be entitled to additional 
benefits based on individual unemployability.  A VA Form 21-
8940, Application for Individual Unemployability, was 
enclosed.  The veteran was told that to apply he should 
complete and return the form.  

In December 1999, the attorney submitted a notice of 
disagreement with the 10 percent evaluation assigned to the 
veteran's service-connected post-traumatic arthritis of the 
lumbar spine.  In the letter, the veteran's attorney pointed 
out that the veteran also had an individual unemployability 
claim pending.  Enclosed with, and referenced in, the 
attorney's letter was a letter from the veteran's 
chiropractor, Dr. J.V.G., JR., dated December 1, 1999.  Dr. 
J.V.G.'s letter expressed disagreement with the 10 percent 
evaluation assigned to the veteran, and described the 
veteran's traumatic arthritis as effecting his entire spine, 
shoulders, hips and lower extremities.  The Doctor stated 
that "without even considering the veteran's post-traumatic 
stress disorder and other residuals from his POW experiences, 
[it was his] opinion that [the veteran] is prevented from 
working due to his spinal condition."  Dr. J.V.G. concluded 
by stating that when adding in his ulcer, frozen feet 
residuals and post-traumatic stress disorder, "it further 
prevents him from working."  

On February 15, 2000, the RO issued a rating decision that 
granted a total rating based on individual unemployability 
due to service connected disabilities, effective from April 
29, 1999.  It was indicated in that decision, that the 
evidence considered was the letter from Dr. J.V.G., dated 
December 1, 1999, and the VA claims file.  In the reasons and 
bases for the decision, the RO explained that the decision 
was based on the total evidence of record.   

In requesting that the Board approve the entire attorney fee 
for past due benefits, the attorney has argued that the past-
due benefits were awarded in February 2000 on the basis of a 
claim underlying the Court's decision that had remanded the 
issue of entitlement to service connection for post-traumatic 
arthritis of the lumbar spine.  The attorney asserted that 
past due benefits for individual unemployability were granted 
because the evidence, particularly Dr. J.V.G.'s December 1, 
1999 opinion letter, established that the veteran was unable 
to work due to his spinal condition.  The attorney claimed 
that the February 15, 2000 rating decision had acknowledged 
that Dr. J.V.G.'s letter was the basis for the award of a 
total rating based on individual unemployability due to 
service connected disabilities.   

The attorney argued in the alternative that the individual 
unemployability claim was an inchoate part of the claim of 
service connection for post-traumatic arthritis of the lumbar 
spine, because the veteran had challenged the propriety of 
limiting the award to a 10 percent disability rating once 
service connection was established, and because a total 
rating based upon individual unemployability was awarded in 
response to that challenge.  

The Board finds that the criteria for eligibility for payment 
of attorney fees from past-due benefits awarded by the RO for 
a total rating based on individual unemployability due to 
service connected disabilities have not been met.  In the 
February 15, 2000 rating decision, the RO granted a total 
rating based on individual unemployability due to service 
connected disabilities, effective from April 29, 1997.  The 
Board has never issued a decision concerning the veteran's 
entitlement to total rating based on individual 
unemployability due to service connected disabilities.  
Consequently, the requirements of 38 U.S.C.A. § 5904(c) and 
38 C.F.R. § 20.609(c) are not met.  

The attorney in this case appears to argue that the claim for 
service connection for post-traumatic arthritis of the lumbar 
spine (and the increased rating claim spawned from the grant 
of that benefit), was so much a part of the claim for a total 
rating based on individual unemployability due to service 
connected disabilities, that her representation of the 
veteran in the former claim was tantamount to representation 
in the latter total rating claim.  

The Board acknowledges that the Court has in the past found 
that the issue of entitlement to a total rating based on 
individual unemployability due to service connected 
disabilities may lie inchoate with an underlying issue of 
service connection so as to entitle an attorney to fees from 
past due benefits following the grant of a total rating, even 
though the Board had not issued a decision on the total 
rating issue.  See In Matter of the Fee Agreement of Kenneth 
B. Mason, Jr., 13 Vet. App. 79 (1999).  That decision, 
however, is inapplicable to the case now before the Board.  
The holding in Mason was that a total rating claim lies 
"inchoate and would remain as an underlying issue until a 
final decision on the question of service connection is 
issued," if the total rating issue had been reasonably 
raised by the evidence of record as part of the underlying 
claim for disability compensation before VA (thus inchoate).  
The underlying principle in Mason and its predecessors was 
the "Where the Board fails to adjudicate a claim that was 
reasonably raised before it, the net outcome for the veteran 
amounts to a denial of the benefit sought."  In Matter of 
Smith, 10 Vet. App. 311 (1997) and In Matter of Fee Agreement 
of Cox in Case No. 91-326, 11 Vet. App. 158 (1998).  

In the instant case, however, no such claim for a total 
rating based on individual unemployability due to service 
connected disabilities can be considered to have been 
reasonably raised by the evidence of record until the RO 
suggested in the November 1999 award notification letter that 
the veteran may be entitled to such a benefit.  

With respect to the attorney's assertion that past due 
benefits for individual unemployability were granted because 
the evidence, particularly Dr. J.V.G.'s December 1, 1999 
opinion letter, established that the veteran was unable to 
work due to his spinal condition, the Board would note that 
the February 15, 2000 rating decision that awarded the total 
rating benefit specifically stated that the award was based 
on the total evidence of record.  The Board would also note 
in that regard that the effective date for the grant of the 
total rating was the same effective date assigned to the 
grant of the increase in the disability rating from 30 
percent to 50 percent for post-traumatic stress disorder, 
that is, April 29, 1997.  If the attorney's theory were 
correct, the effective date would more likely be that 
assigned to the grant of service connection for arthritis of 
the lumbar spine, namely, August 10, 1993.  

Nor is the attorney eligible for a "supplemental payment" 
under 38 U.S.C.A. § 20.609(h)(3)(i).  Under that provision, 
the attorney is entitled to be paid such a payment when, 
after service connection is granted on appeal, he 
successfully represents the veteran in a claim for increased 
compensation for the disability which was service connected.  
However, that provision addresses how the supplement payment 
is calculated.  It does not eliminate the requirement in 38 
C.F.R. § 20.609(c) that there must have been a final Board 
decision on the issue, or issues, involved.  The Court has 
held that claims for an increased disability rating and a 
total rating based on individual unemployability due to 
service connected disabilities, both of which are issues that 
arise after service connection is established, are separate 
and distinct claims.  See In the Matter of the Fee Agreement 
of Leventhal, 9 Vet. App. 387 (1996).   

As no final decision has been promulgated by the Board with 
respect to the issue of a total rating based on individual 
unemployability due to service connected disabilities, the 
Board concludes that the attorney is not eligible for the 
payment of attorney fees from past-due benefits awarded as a 
result of the grant of that benefit.  While the attorney's 
assistance may have been very helpful to the veteran, she is 
precluded by law from charging a fee for her services.  
Therefore, the RO will not pay to the attorney the amount of 
the past-due benefits withheld pending this decision.  The 
attorney is ordered to refund to the veteran any moneys paid 
by him for the attorney's representation before VA concerning 
this issue.  As a reduction in the fee is ordered, the 
attorney must credit the account of the claimant with the 
amount of the reduction and refund any excess payment on the 
account to the claimant not later than the expiration of the 
time within which the ruling may be appealed to the United 
States Court of Appeals for Veterans Claims.  38 C.F.R. 
§ 20.609(i).  Failure to do so may result in proceedings 
under 38 C.F.R. § 14.633 to terminate the attorney's right to 
practice before VA and the Board and/or prosecution under 38 
U.S.C.A. § 5905.


ORDER

No fee may be charged for services rendered by the attorney 
on the veteran's behalf before VA concerning the issue of 
entitlement to a total rating based on individual 
unemployability due to service connected disabilities.  The 
fee is reduced to $0.  The amount in excess of $0 received by 
the attorney for fees for service before VA is to be refunded 
to the claimant.  



		
	MARY GALLAGHER
Member, Board of Veterans' Appeals



 


